Citation Nr: 0502132	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility as a veteran for VA benefits 
purposes.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The claimant argues that he had qualifying service in the 
Philippine Commonwealth Army, as a recognized guerrilla as 
part of the Chinese Overseas Wartime Hsuehkan Militia 
(COWHM), and as a PINOY veteran, in the service of the United 
States during World War II and that, accordingly, he is 
entitled to certain VA benefits.  The specific dates he 
alleges such qualifying service are from May 6, 1945 to 
July 14, 1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from recent rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied entitlement to basic 
eligibility as a veteran for VA benefits.

The Board notes that although the header of this decision 
reflects that the appellant has been identified under a 
number of names in his lifetime, as variously identified in 
the claims file, he served during World War II under that 
name shown first; all of his military paperwork is under that 
name.  The official service department search for 
verification of his dates of service was undertaken with both 
his name and all other appropriate collateral identifiers, as 
will be discussed further below.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the pending appellate issue.

2.  NPRC and ARPERSCOM certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.




CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.40, 3.41, 3.203 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  Relating to redefining obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
reasonably feasible.  The appellant was notified by means of 
the discussions in letters from the RO and a statement of the 
case that the records did not show that he had the required 
military service to be eligible for VA benefits and of what 
was required to establish evidence of service.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2003).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" (of which 
there is none) to the appellant resulting from this Board 
proceeding with a decision does not affect the merits of his 
claim or substantive rights and, therefore, is deemed to be 
harmless.  See 38 C.F.R. § 20.1102 (2003).


Pertinent Criteria, Factual Background and Analysis

Of record are certifications from the National Personnel 
Records Center (NPRC), dated in May and June 2003, to the 
effect that the appellant, whose name and other pertinent 
personal data were cited, had not rendered valid service in 
the Armed Forces of the United States either as a member of 
the Philippine Commonwealth Army (USAFFE) or as a recognized 
guerrilla.  

The appellant has also submitted other documents including 
affidavit for Philippine Army personnel, a certificate of 
honorable discharge from the Philippine Army and a 
certification from the General Headquarters of the Armed 
Forces of the Philippines indicating that he was a member of 
recognized guerrillas during World War II.  Also of record 
are documents from the COWHM, which is a recognized guerrilla 
organization; the appellant's name is not one of those which 
is shown as qualifying as having had recognized guerilla 
service therein for VA purposes.

Also of record is a newspaper clipping reflecting that the 
9th Circuit Court of Appeals in the United States had ruled 
that Philippine veterans seeking American citizenship could 
submit documents from their homeland as proof that they 
fought under the U.S. command in World War II.  The clipping 
noted that this included the so-called PINOY veterans.  
However, this ruling did not impact on other entitlements 
other than application for citizenship under certain 
circumstances, i.e., legal standing for purposes of VA 
benefits.

The appellant most recently submitted a document, dated in 
1981, to the effect that he had sworn an oath of allegiance 
to the Republic of the Philippines, renouncing all allegiance 
and fidelity to any foreign state, particularly China, his 
nation of birth.

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  In order to achieve the status of a claimant, the 
appellant must present evidence that he is a "veteran" as 
defined in law and regulation (or as in some cases, an 
appellant must present evidence that her late husband was a 
veteran, as it is upon his entitlement as a veteran that any 
benefits to her would rest).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2003).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003).

In this case, several documents were provided from the 
Philippine Army in an effort to establish entitlement to VA 
benefits.  However, the Philippine government has its own 
laws and regulations which permit recognition of military 
service that is not recognized by the U.S. Army.  The 
documents submitted by the appellant, copies of some of which 
he later resubmitted, fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department.  Also submitted are documents from the Philippine 
government as to recognized service in their (as opposed to 
the U.S.) military.  These documents may not be accepted as 
verification of the appellant's service for the purpose of 
receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the NPRC and U.S. Army 
Reserve Personnel Command (ARPERSCOM formerly ARPERCEN) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
service department's findings are binding and conclusive upon 
VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Again, it is noted that although the appellant has used other 
names, his military documents are consistently under one 
name, and in checking for his other records, the service 
department used the appropriate purported parental 
identifiers, service dates, birth date, etc. as cross-
references.

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Memorandum for File, undated, but filed in 
March-April 2004; Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

In short, because the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces, he is 
not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, his claim for VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to basic eligibility as a veteran for VA benefits 
purposes is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


